NO








NO. 12-10-00326-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     APPEAL
FROM THE 
IN THE MATTER OF K.S., 
A
JUVENILE                                                     '     COUNTY
COURT AT LAW OF
 
                                                                             '     HOUSTON
COUNTY, TEXAS
 
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant
and his counsel.  Because Appellant has met the requirements of Texas Rule of
Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is
dismissed.  
Opinion delivered November 30, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 (PUBLISH)